DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-12, drawn to a method of detecting or diagnosing the presence of cancer, the method comprises (i) obtaining a sample from a subject, (ii) detecting a level of O-glycosylation of one or more ER-resident proteins and (iii) comparing the level of O-glycosylation of one or more ER-resident protein in a control and wherein an increase in the level of O-glycosylation of said one or more ER-resident proteins present in the sample compared to control is indicative of the presence of cancer.
Group 2, claim(s) 13-16, drawn to a kit comprising a monosaccharide binding protein capable of binding to one or more O-glycosylated ER resident protein, detection agent capable of binding to the monosaccharide-binding protein and one or more ER-resident protein.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
1-2 lack unity of invention because even though the inventions of these groups require the technical feature of a monosaccharide-binding protein capable of binding to one or more ER-resident protein and a kit that uses ELISA assay, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2010506905.  JP 2010506905 discloses an antibody against GPR78 and a method of detecting GPR78 using ELISA and anti-GPR78, see (Competitive binding of ADOPep1, ADOPep2, and ADOPep3 peptides to GRP78-Endothelial cells (20,000 per well) were seeded in 96-well plates for 24 hours in the presence of complete medium. Plates were washed overnight with PBS and rehydrated with PBS, 0.1% Na azide, and 5% FCS. ADOPep1, ADOPep2, and ADOPep3 were added to the washed plates at concentrations of 0.01 μg, 0.1 μg, and 1 μg per ml for 2 hours at room temperature. Anti-GRP78 antibody (Goat Polyclonal IgG, Santa Cruz Biotechnology, CA, USA) was added to the plate at a concentration of 2 μg / ml per well for 1 hour at room temperature. After washing, bound anti-GRP78 antibody was detected by incubation with peroxidase-conjugated anti-goat IgG (Jackson Immunoresearch Laboratories, PA, USA). After 5 washes with PBS-0.1% Tween 20, 100 μl / well of TMB + substrate-chromogen (DAKOCytomation, CA, USA) was added for up to 30 minutes. The reaction was quenched with 1N HCl. The developed color was determined by an ELISA reader at 450 nm.) Therefore, the special technical feature of Group 2 cannot be shared with Group 1.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/           Primary Examiner, Art Unit 1646